Title: To George Washington from Major General Philip Schuyler, 8 April 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany April 8th 1779

Yesterday I received a letter from Mr Deane copy whereof is Inclosed And another I have transmitted to Congress and urged the necessity of Supplying the Indians with some Cloathing &c. even If they should not be called Into Active Service.
Colo: V. Schaick is to Command in the Enterprize against Onondaga The troops are on the March to Fort Schuyler and the Measures taken such as to Afford a good prospect that the Enemy will be surprized. I have the honor to be with perfect respect & Esteem Dr Sir Your Excellency’s Most Obedient Humble Servant
Ph: Schuyler
